ORDER
The Court having considered the petition for writ of certiorari to the Court of Special Appeals, the answer of the respondent, Wallace H. Baker and the answer and motion for costs and attorneys fees filed by Blumenthal, Wayson, Downs and Offutt, P.A. in the above entitled case and
The Court having determined that the petition was filed without substantial justification in violation of Md.Rule 1-341, it is this 26th day of July, 1989
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, denied as there has been no showing that review by certiorari is desirable and in the public interest and it is further
ORDERED, that the petitioner shall forthwith pay to the respondent Blumenthal, Wayson, Downs and Offutt, P.A. Five Hundred Dollars ($500.00) which represents the rea*33sonable costs, expenses, and attorneys fees incurred by this respondent in opposing the petition.
COLE, J., dissents from that part of the order requiring the petitioner to pay Five Hundred Dollars ($500.00).